Betts, J. (dissenting):
The facts as claimed by the plaintiff 'in this case can be stated in a nutshell. From the evidence given, to the jury the jury might have found: That the defendant Hawley, a farmer and live stock speculator of the town of Stillwater, after the accident to Wager’s automobile, which had severed the relations of the defendants Wager and Hawley as *479host and guest so that Hawley ceased to be Wager’s guest, secured the services of Mr. Peets of Colonie, a butcher, to toiy the injured automobile and take the entire party back to Cohoes; that Hawley secured a long rope and paid for it and tied or helped tie the two automobiles together, tying them in such .a way that they were some fifty or- sixty feet apart; that Hawley and his wife, with others, got in Mr. Peet’s auto and the defendant Wager remained in his, and that Hawley was on the front seat in the front auto in charge of the two autos, having secured Peet’s auto, and that while passing up Columbia street with a rope sweeping the full width of it, the autos traveling five or six miles an hour, or pretty fast, the procession was the length of both autos and fifty or sixty feet of rope;'that it was dark and neither auto was lighted, one on the right side of the street and the other on the wrong side; that no horn was sounded on either automobile; that plaintiff: came into the street on his-bicycle and traveled in the same direction as the two autos were going; saw the. head auto and escaped it; did not see the rope and was caught and thrown and injured by it; that the head car was dragging a rope along the street and dragging the rear car; that Peets offered his services to Hawley and they were accepted by Hawley, so that Hawley became the host and Wager the guest at the time of the accident and injury to plaintiff.
Under such testimony it was, in my opinion, a proper case for a jury as to whether Hawley was in command and control, of the party that propelled or dragged the invisible rope and rear auto along and across the street or not, and if he was in command and control and doing a negligent act in going along With such a procession at night without the lights of either automobile being lighted, both connected by fifty or sixty feet of invisible rope, and no horns sounded and sweeping the entire width of street, and that negligence injured plaintiff, and as plaintiff was not guilty of contributory negligence as matter of law, I think that the verdict of the jury should not be disturbed and the judgment should be affirmed.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.